Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2669 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

Detailed Office Action
2.         This is the initial Office Action based on application filed 04/27/2021. This application is a continuation of application 16/322143 (now US 11,025,877 B2, allowed on 06/01/2021). The Examiner acknowledges the following:
3.	 Claims 1 – 21 were filed.
4.	A preliminary amendment was mad to claims on 05/17/2021. Claim 1 was canceled by Applicant and new claims 2 – 21 were filed.
5.	The drawings filed on 04/27/2021 are accepted by the Examiner.
6.	Currently claims 1 – 21 were filed. Claim 1 was canceled by Applicant; therefore, claims 2 – 21 are pending and they are being considered for examination.

Information Disclosure Statement
7.	The information disclosure statement (IDS) documents submitted on 04/27/2021 and 08/25/ 2021 are acknowledged by the Examiner.

Priority
8.	Foreign priority date is claimed is disclosed in a PCT application PCT/JP2017/028096 of 08/02/2017, which refers to a Japanese application JP-2016-156717 referring to the earliest date as 08/09/2016. Certified copies were filed to the office on 05/06/2021.

Claim Objections
9.	Claim 11 present the term “wherein” twice and the second one or repetition should be deleted.


Double Patenting
10..	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
  ___________________________________________________
5.	Instant Application and parent application 16/322143 (US 11,025,877 B2) allowed on 06/01/2021 present a Double Patent problem. As for that matter:
Claims 2, 4 –12 and 14 – 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2 – 19 and  of parent Application No. 16/322143 (US 11,025,877B2)  allowed on June 01, 2021, which is now allowed in view of Ross (US 2015/0078727 A1) and Baek (US 2013/0222640 A1). 


Note: Please, see Table I for the comparison between the claims of the parent patent US 11,025,877 B2 (1st column) and the present application as the current claims (2nd column). 

Regarding Claim 2:
As seen in Table I, claim 2 of parent has more limitations than the current claim 2.  The current claim 2 is broader than claim 2 of parent patent. Additionally, the current claim 2 discloses a) “in response to a predetermined trigger signal” while the parent patent discloses “in response to a predetermined user input”, which means that the trigger signal corresponds to the user input, which will cause the camera(s) to perform a different task; both means the same thing; b) “a first assigned frame” and the parent claim 2 recites “a first numbered frame” which means the same thing, since a numbered frame corresponds to a frame that has been assigned a number. As clearly seen in Table I, wherein the common limitations are bolded and underlined, the claim 2 was already patented in the parent patent US 11,025,877 B2. There is nothing new in the instant patent application claim 2. That means that claim 2 was already patented in the parent patent US 11,025,877 B2 and it is rejected under the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of the parent patent, which fully encompasses the current claim 2.

Regarding Claims 4 – 8:
	As indicated in Table I, claim 3 of parent fully encompasses the current claim 4 completely. Claim 4 of parent fully encompasses claim 5 of the instant application; claim 

Regarding Claim 9:
As seen in Table I, claim 8 of parent has more limitations than the current claim 9.  The current claim 9 is broader than claim 8 of parent patent. Additionally, the current claim 9 discloses a) “in response to a predetermined trigger signal” while the parent patent discloses “in response to a predetermined user input”, which means that the trigger signal corresponds to the user input, which will cause the camera(s) to perform a different task; both means the same thing; b) “a first assigned frame” and the parent claim 2 recites “a first numbered frame” which means the same thing, since a numbered frame corresponds to a frame that has been assigned a number’ c) “a timing of the reception of the predetermined trigger signal” while the parent claim 8 discloses “a timing of reception of the predetermined user input”, which means the same thing for both parent patent claim 8 and instant claim 9. That means that claim 9 was already patented in the parent patent US 11,025,877 B2 and it is rejected under the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim 8 of the parent patent, which fully encompasses the current claim 9.


Regarding Claims 10 and 11:
	As indicated in Table I, claim 9 of parent fully encompasses the current claim 10 completely. Claim 10 of parent fully encompasses claim 11 of the instant application. Therefore, claims 10 and 11 of the instant application are rejected under the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 9 and 10 of parent patent US 11,025,877 B2, which fully encompasses current claims 10 and 11.

Regarding Claim 12:
As seen in Table I, claim 11 of parent has more limitations than the current claim 12.  The current claim12 is broader than claim 11 of parent patent. Additionally, the current claim 12 discloses a) “in response to a predetermined trigger signal” while the parent patent discloses “in response to a predetermined user input”, which means that the trigger signal corresponds to the user input, which will cause the camera(s) to perform a different task; both means the same thing; b) “a first assigned frame” and the parent claim 2 recites “a first numbered frame” which means the same thing, since a numbered frame corresponds to a frame that has been assigned a number’. That means that claim 12 was already patented in the parent patent US 11,025,877 B2 and it is rejected under the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim 11 of the parent patent, which fully encompasses the current claim 12.



	As indicated in Table I, claim 12 of parent fully encompasses the current claim 14 completely. Claim 13 of parent fully encompasses claim 15 of the instant application; claim 14 of parent fully encompasses claim 16 of the instant application; claim 15 of parent patent fully encompasses claim 17 of the instant application; claim 16 of parent patent fully encompasses claim 18 of the instant application. Therefore, claims 14, 15, 16, 17 and 18 of the instant application are rejected under the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 12, 13,14,15 and 16 of parent patent US 11,025,877 B2, which fully encompasses current claims 14, 15, 16, 17 and 18.

Regarding Claim 19:
As seen in Table I, claim 17 of parent has more limitations than the current claim 19.  The current claim19 is broader than claim 17 of parent patent. Additionally, the current claim 19 discloses a) “in response to a predetermined trigger signal” while the parent patent discloses “in response to a predetermined user input”, which means that the trigger signal corresponds to the user input, which will cause the camera(s) to perform a different task; both means the same thing. That means that claim 19 was already patented in the parent patent US 11,025,877 B2 and it is rejected under the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of the parent patent, which fully encompasses the current claim 19.




	As indicated in Table I, claim 18 of parent fully encompasses the current claim 20 completely. Claim 19 of parent fully encompasses claim 21 of the instant application. Therefore, claims 20 and 21 of the instant application are rejected under the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 18 and 19 of parent patent US 11,025,877 B2 as being fully encompassed by claims 18 and 19 of parent patent US 11,025,877 B2.




Table I: Comparison between the parent application 16/322143 (US 11,025,877 B2) and child application 17/241970
grandparent 16/322143 - now US 11,025,877 B2 
Grandchild 17/241970
    2.  An information processing apparatus, comprising: 

  a communication interface;  and processing circuitry configured to: 

  receive a predetermined user input;  and in response to the predetermined user input, 

  send, via the communication interface, a first control signal to a first camera apparatus that captures a first video, and 

  send, via the communication interface, a 
second control signal to a second camera apparatus that captures a second video, wherein

 the first control signal causes the first camera apparatus to assign first unique identifiers to frames of the first video captured by the first camera apparatus and recorded in a frame buffer of the first camera apparatus, 

  the second control signal causes the second camera apparatus to assign second unique identifiers to frames of the second video captured by the second camera apparatus and recorded in a frame buffer of the second camera apparatus, 

each of the first unique identifiers assigned to the frames of the first video is associated with a different one of the second unique identifiers assigned to the frames of the second video,  the first unique identifiers and the second unique identifiers include frame numbers, 

  a first numbered frame in the frame buffer of the first camera apparatus corresponds to a timing of reception of the first control signal, and 

  a first numbered frame in the frame buffer of the second camera apparatus corresponds to a timing of reception of the second control signal.
2. An information processing apparatus, comprising: 

  a communication interface; and processing circuitry configured to: 
  
  in response to a predetermined trigger signal, 
  

send, via the communication interface, a first control signal to a first camera apparatus that captures a first video, and 

  send, via the communication interface, a second control signal to a second camera apparatus that captures a second video,    wherein 


  the first control signal causes the first camera apparatus to assign a first unique identifier to a frame of the first video that is recorded in a frame buffer of the first camera apparatus, 

 
 the second control signal causes the second camera apparatus to assign a second unique identifier to a frame of the second video that is recorded in a frame buffer of the second camera apparatus, 


  the first unique identifier is associated with the second unique identifier, 

 




 a first assigned frame in the frame buffer of the first camera apparatus corresponds to a timing of reception of the first control signal, and 

  a first assigned frame in the frame buffer of the second camera apparatus corresponds to a timing of reception of the second control signal.
.  The information processing apparatus according to claim 2, wherein a field of view of the first camera apparatus is different from a field of view of the second camera apparatus.
4. The information processing apparatus according to claim 2, wherein a field of view of the first camera apparatus is different from a field of view of the second camera apparatus.
4.  The information processing apparatus according to claim 2, wherein the assigned first and second unique identifiers indicate one-to-one correspondences between the frames of the first video and the frames of the 
second video.
5. The information processing apparatus according to claim 2, wherein the assigned first and second unique identifiers indicate one-to-one correspondences between the frame of the first video and the frame of the second video.
5.  The information processing apparatus according to claim 2, wherein the first and second unique identifiers are the same unique identifiers.
6. The information processing apparatus according to claim 2, wherein the first and second unique identifiers are the same unique identifiers.
The information processing apparatus according to claim 2, wherein the first control signal causes the first camera apparatus to assign the first unique identifiers to a first number of frames of a total number of frames of the first video, the first number of frames being less than the total number of frames of the first video, the second control signal causes the second camera apparatus to assign the second unique identifiers to a second number of frames of the second video, and the first number of frames is equal to the second number of frames. 

 7. The information processing apparatus according to claim 2, wherein the first control signal causes the first camera apparatus to assign the first unique identifier to a first number of frames of a total number of frames of the first video, the first number of frames being less than the total number of frames of the first video, the second control signal causes the second camera apparatus to assign the second unique identifier to a second number of frames of the second video, and the first number of frames is equal to the second number of frames.
7.  The information processing apparatus according to claim 2, wherein the first control signal causes the first camera apparatus to assign the first unique identifiers in a reverse order of capture, and the second control signal causes the second camera apparatus to assign the second unique identifiers in a reverse order of capture. 

8. The information processing apparatus according to claim 2, wherein the first control signal causes the first camera apparatus to assign the first unique identifier in a reverse order of capture, and the second control signal causes the second camera apparatus to assign the second unique identifier in a reverse order of capture.
8.  An information processing apparatus, comprising: a communication interface;  and processing circuitry configured to: transmit, via the communication interface, 

  a first unique identifier of a frame of a first video to a first camera apparatus, which captured the first video;  

  receive one or more frames of the first video including the frame corresponding to the first unique identifier from the first camera apparatus in response to the transmitted first unique identifier, 

  output the one or more received frames of the first video for display to a user;  

  receive a predetermined user input during the output of the one or more received frames of the first video for display to the user; and 

  in response to the received predetermined user input,  transmit, via the communication interface, a second unique identifier of a frame of a second video to a second camera apparatus, which captured the second video and recorded the frame in a frame buffer of the second camera apparatus, the second unique identifier being associated with the first unique identifier of the frame of the first video, 

  receive, from the frame buffer of the second camera apparatus, one or more frames of the second video including the frame corresponding to the second unique identifier from the second camera apparatus in response to the transmitted second unique identifier, each of the one or more received frames of the second video corresponding to a different one of a plurality of second unique identifiers, and 

  output the one or more received frames of the second video for display to the user, wherein the first unique identifiers and the second unique identifiers include frame numbers, and wherein the frame corresponding to the second unique identifier from the second camera apparatus is a first numbered frame in the frame buffer of the second camera apparatus corresponding to a timing of reception of the predetermined user input. 

An information processing apparatus, comprising: a communication interface; and processing circuitry configured to: transmit, via the communication interface, 

  a first unique identifier of a frame of a first video to a first camera apparatus; 


  receive the frame of the first video in response to the transmitted first unique identifier; output the received frame of the first video for display to a user; 














 in response to a predetermined trigger signal, transmit, via the communication interface, a second unique identifier of a frame of a second video to a second camera apparatus, the frame of the second video being recorded in a frame buffer of the second camera apparatus, the second unique identifier being associated with the first unique identifier of the frame of the first video, and 

 












 outputting, from the frame buffer of the second camera apparatus, the frame of the second video for display to the user,   wherein the frame corresponding to the second unique identifier from the second camera apparatus is a first assigned frame in the frame buffer of the second camera apparatus corresponding to a timing of reception of the predetermined trigger signal.
The information processing apparatus according to claim 8, wherein a field of view of the first camera apparatus is different from a field of view of the second camera apparatus.
10. The information processing apparatus according to claim 9, wherein a field of view of the first camera apparatus is different from a field of view of the second camera apparatus.
10.  The information processing apparatus according to claim 8, wherein the first and second unique identifiers are the same unique identifiers.
11. The information processing apparatus according to claim 9, wherein the first and second unique identifiers are the same unique identifiers.
11.  A non-transitory computer-readable medium storing instructions which when executed by a computer cause the computer to perform a method of controlling cameras to assign unique identifiers to frames of captured video, the method comprising: 

  
receiving a predetermined user input;  and in response to the predetermined user input, send, via a communication interface, a first control signal to a first camera apparatus that captures a first video, and 
  send, via the communication interface, a second control signal to a second camera apparatus that captures a second video,   

  wherein the first control signal causes the first camera apparatus to assign first unique identifiers to frames of the first video captured by the first camera apparatus and recorded in a frame buffer of the first camera apparatus, the second control signal causes the second camera apparatus to assign second unique identifiers to frames of the second video captured by the second camera apparatus and recorded in a frame buffer of the second camera apparatus, and 

  each of the first unique identifiers assigned to the frames of the first video is associated with a different one of the second unique identifiers assigned to the frames of the second video, the first unique identifiers and the second unique identifiers include frame numbers, 

  a first numbered frame in the frame buffer of the first camera apparatus corresponds to a timing of reception of the first control signal, and 

a first numbered frame in the frame buffer of the second camera apparatus corresponds to a timing of reception of the second control signal.
A non-transitory computer-readable medium storing instructions which when executed by a computer in an information processing apparatus cause the computer to perform a method of controlling cameras to assign unique identifiers to frames of captured video, the method comprising: 

  in response to a predetermined trigger signal, send, via a communication interface, a first control signal to a first camera apparatus that captures a first video, and 

  send, via the communication interface, a second control signal to a second camera apparatus that captures a second video, 

  wherein the first control signal causes the first camera apparatus to assign a first unique identifier to a frame of the first video that is recorded in a frame buffer of the first camera apparatus, the second control signal causes the second camera apparatus to assign a second unique identifier to a frame of the second video that is recorded in a frame buffer of the second camera apparatus, 




the first unique identifier is associated with the second unique identifier, 

  




a first assigned frame in the frame buffer of the first camera apparatus corresponds to a timing of reception of the first control signal, and 

  a first assigned frame in the frame buffer of the second camera apparatus corresponds to a timing of reception of the second control signal.
The non-transitory computer-readable medium according to claim 11, wherein a field of view of the first camera apparatus is different from a field of view of the second camera apparatus.
14. The non-transitory computer-readable medium according to claim 12, wherein a field of view of the first camera apparatus is different from a field of view of the second camera apparatus.
13.  The non-transitory computer-readable medium according to claim 11, wherein the assigned first and second unique identifiers indicate one-to-one correspondences between the frames of the first video and the frames of the second video.
15. The non-transitory computer-readable medium according to claim 12, wherein the assigned first and second unique identifiers indicate one-to-one correspondences between the frame of the first video and the frame of the second video.
14.  The non-transitory computer-readable medium according to claim 11, wherein the first and second unique identifiers are the same unique identifiers. 

16. The non-transitory computer-readable medium according to claim 12, wherein the first and second unique identifiers are the same unique identifiers.
15.  The non-transitory computer-readable medium according to claim 11, wherein the first control signal causes the first camera apparatus to assign the first unique identifiers to a first number of frames of a total number of frames of the first video, the first number of frames being less than the total number of frames of the first video, the second control signal causes the second camera apparatus to assign the second unique identifiers to a second number of frames of the second video, and the first number of frames is equal to the second number of frames.
The non-transitory computer-readable medium according to claim 12, wherein the first control signal causes the first camera apparatus to assign the first unique identifier to a first number of frames of a total number of frames of the first video, the first number of frames being less than the total number of frames of the first video, the second control signal causes the second camera apparatus to assign the second unique identifier to a second number of frames of the second video, and the first number of frames is equal to the second number of frames.
16.  The non-transitory computer-readable medium according to claim 11, wherein the first control signal causes the first camera apparatus to assign the first unique identifiers in a reverse order of capture, and the second control signal causes the second camera apparatus to assign the second unique identifiers in a reverse order of capture.
18. The non-transitory computer-readable medium according to claim 12, wherein the first control signal causes the first camera apparatus to assign the first unique identifier in a reverse order of capture, and the second control signal causes the second camera apparatus to assign the second unique identifier in a reverse order of capture.
17.  A non-transitory computer-readable medium storing instructions which when executed by a computer cause the computer to perform a method of playing 
back video recorded by a plurality of cameras, the method comprising: 

  transmitting, via a communication interface, a first unique identifier of a frame of a first video to a first camera apparatus, which captured the first video;  

  receiving one or more frames of the first video including the frame corresponding to the first unique identifier from the first camera apparatus in response to the transmitted first unique identifier, each of the one or more received frames of the first video corresponding to a different one of a plurality of first unique identifiers; 

outputting the one or more received frames of the first video for display to a user; 

 receiving a predetermined user input during the output of the one or more received frames of the first video for display to the user;  and 

  in response to the received predetermined user input, transmitting, via the communication interface, a second unique identifier of a frame of a second video to a second camera apparatus, which captured the second video and recorded the frame in a frame buffer of the  second camera apparatus, 

the second unique identifier being associated with the first unique identifier of the frame of the first video, receiving, from the frame buffer of the second camera apparatus, one or more frames of the second video including the frame corresponding to the second unique identifier from the second camera apparatus in response to the transmitted second unique identifier, each of the one or more received frames of the second video corresponding to a different one of a plurality of second unique identifiers, and 

  outputting the one or more received frames of the second video for display to the user, wherein the first unique identifiers and the second unique identifiers include frame numbers, and wherein the frame corresponding to the second unique identifier from the second camera apparatus is a first numbered frame in the frame buffer of the second camera apparatus corresponding to a 
timing of reception of the predetermined user input. 

A non-transitory computer-readable medium storing instructions which when executed by a computer cause the computer to perform a method of playing back video recorded by a plurality of cameras, the method comprising: 

  transmitting, via a communication interface, a first unique identifier of a frame of a first video to a first camera apparatus; receiving the frame of the first video in response to the transmitted first unique identifier; 









outputting the received frame of the first video for display to a user; 

  





in response to a predetermined trigger signal, transmitting, via the communication interface, a second unique identifier of a frame of a second video to a second camera apparatus, the frame of the second video being recorded in a frame buffer of the second camera apparatus, 


  the second unique identifier being associated with the first unique identifier of the frame of the first video, and 











  outputting, from the frame buffer of the second camera apparatus, the received frame of the second video for display to the user, wherein the frame corresponding to the second unique identifier from the second camera apparatus is a first assigned frame in the frame buffer of the second camera apparatus corresponding to a timing of reception of the predetermined trigger signal.
The non-transitory computer-readable medium according to claim 17,wherein a field of view of the first camera apparatus is different from a field of view of the second camera apparatus.
20. The non-transitory computer-readable medium according to claim 18, wherein a field of view of the first camera apparatus is different from a field of view of the second camera apparatus.
19.  The non-transitory computer-readable medium according to claim 17, wherein the first and second unique identifiers are the same unique identifiers. 

21. The non-transitory computer-readable medium according to claim 19, wherein the first and second unique identifiers are the same unique identifiers.







Regarding Claims 3 and 13:
	These claims are not present in the parent patent and are not included in the double patent rejection.


In conclusion, claims 2, 4 – 12 and 14 – 21 are rejected under the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 2 – 19 f the parent  Application 16/322143 (patent No. US 11,025,877 B2), allowed on 06/01/2021, which is now allowed in view of Ross (US 2015/0078727 A1) and Baek (US 2013/0222640 A1).


Allowable Subject Matter



Conclusion
12. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
1. Yuji Takeyama et al., US 2012/0189286 A1 – it teaches an image recording apparatus comprising: a recording process section recording an image on a recording medium; an output process section outputting the image; and a control section multiplexing information on timing for starting the recording of the image with the image output from the output process section before the recording process section starts recording the image on the recording medium and, further comprising an identification information reading section reading unique identification information set for the recording medium for recording the image, the identification information being read from the recording medium, wherein the control section multiplexes the read identification information with the image output from the output process section.
2. Masayuki Tokumitsu, US 20114/0063457 A1 – it teaches an arrangement for controlling networked cameras held at respective positions and each having an imager whose shooting posture is controllable in response to control data, comprising: a camera controller communicably connected to the networked cameras, and including a request data receiver operative in response to request data entered on a user terminal to produce 
3. Fujio Kanai et al., US 2006/0165405 A1 – it teaches a photographing system established by connecting plural photographing apparatuses, which photographs a subject as slaves to a photographing master apparatus, to the photographing master apparatus by communication, the photographing master apparatus serving as a master of photographing for the subject, wherein: when a photographing instruction for the subject is inputted on the photographing master apparatus, the photographing system transmits photographing instruction data to the plural photographing apparatuses; and the plural photographing apparatuses receive the photographing instruction data transmitted from the photographing master apparatus and photograph the subject according to the received photographing instruction data to thereby generate and record slave photographed image data corresponding to a photographed image of the subject, wherein: the plural photographing apparatuses transmit the slave photographed image data, which is generated by photographing the subject, to the photographing master apparatus; and the photographing master apparatus receives and records the slave photographed image data transmitted from the plural photographing apparatuses.


Contact
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697